Citation Nr: 0700850	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left foot disability.

2.  Entitlement to service connection for a left eye 
disorder.




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel







INTRODUCTION

The veteran had active service from December 1992 to January 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in August 2003 and February 2005 by the 
above Regional Office (RO).  

In October 2006, it appears that the RO implicitly reopened 
the veteran's left foot claim by addressing the merits of the 
claim without specifically finding that new and material 
evidence had been received.  Before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied left foot claim ought 
to be reopened.  38 U.S.C.A. § 5108 (West 2002).



FINDINGS OF FACT

1.  A claim for service connection for left foot disability 
was denied by the RO in May 1996 and not appealed; that was 
the last final denial as to that issue on any basis before 
the present attempt to reopen the claim.

2.  The evidence received since the May 1996 decision is new, 
but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  

3.  There is clear and unmistakable evidence that the 
veteran's strabismus, and left eye visual acuity of 20/200 
existed at the time of his entry into active service, and 
that he underwent pre-service surgery on the condition.

4.  There is clear and unmistakable evidence that the 
veteran's pre-service strabismus surgical repair residuals 
and left eye visual acuity of 20/200 did not undergo an 
increase in severity during service.



CONCLUSIONS OF LAW

1.  The RO's unappealed May 1996 decision, denying service 
connection for a left foot disability, was final based upon 
the evidence of record at that time.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
foot disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

3.  A left eye disorder clearly and unmistakably pre-existed 
active service and was not aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In letters dated in January 2003, October 2004, and March 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send any other medical records supporting his claims, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim". 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in SSOCs dated in 
September and October of 2006, he was provided with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

As for the claim with respect to obtaining new and material 
evidence, the Board finds that the January 2003, October 
2004, and March 2006 letters meet the specificity required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006) as the veteran 
was advised of the exact reason for the previous denial and 
the evidence needed to reopen the claim.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  New and Material Evidence-Left Foot Disability

The RO's March 1996 decision is final based upon the evidence 
then of record.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  38 U.S.C.A. § 5108.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in November 2002, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the May 1996 RO 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Factual Background & Analysis

The RO denied the veteran's claim for service connection for 
residuals of a left foot injury in May 1996.  Evidence before 
the RO at that time included service medical records (SMRs) 
which show that in October 1993 the veteran was treated for 
an injury when a 360-pound jack was dropped on top of his 
left foot.  On examination the left foot had no obvious 
deformity, but there was mild erythema and edema in the area 
of the dorsal aspect of the first metatarsal head.  There was 
mild point tenderness, but range of motion was full with no 
pain.  Muscle strength was intact, and there were no 
neurovascular deficits.  There was no evidence of fracture on 
X-ray.  The clinical assessment was left foot contusion.  In 
November 1993, the veteran was evaluated for continued 
complaints of left foot pain.  The clinical impression was 
contusion slowly resolving.  There are no subsequently dated 
SMRs on file reflecting further complaints, evaluation, or 
treatment during his remaining years of service.  At his 
separation physical in December 1995 the veteran denied foot 
trouble and there was no diagnosis of a left foot disorder.  

Post-service records show that on VA examination in April 
1996 the veteran complained of left foot discomfort.  He 
denied current medication therapy or the use of orthotics or 
prosthetics.  Following the examination the diagnosis was 
left foot pain with history of trauma and normal examination 
and foot X-rays.  

Evidence received since the May 1996 RO decision includes VA 
treatment records dated from 2000 to 2006 which show 
treatment for various unrelated disorders, few of which 
pertain to the veteran's left foot.  During VA examination in 
June 2003, the veteran gave a history of left foot injury in 
service when a heavy object fell on it.  The veteran 
complained of left foot pain at the mid-foot.  The examiner 
concluded the veteran had a history of left foot crush injury 
while in the military with continuous dorsal mid-foot pain 
consistent with synovitis caused by scarring from the 
contusion.  A February 2006 VA examination report was 
negative for complaints findings or treatment related to the 
left foot.  No chronic left foot trauma residuals were 
identified or diagnosed.

The evidence lacking at the time of the May 1996 rating 
decision was medical documentation to show that that the 
veteran had current disability as a result of the left foot 
injury during service.  Therefore, any "new" evidence would 
have to show that the veteran suffered from some type of 
disabling residuals as a result of the left foot contusion.  
Although additional documents have been associated with the 
file subsequent to the May 1996 rating decision, which are 
new, the record is still devoid of competent evidence showing 
current disability.  Although the Board does not dispute that 
the veteran may experience foot pain, there is no objective 
clinical confirmation that he suffers from an actual 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  The record is 
negative for objective medical evidence of left foot 
disability, and the veteran's complaints of pain alone cannot 
satisfy the criteria for a current disability.

The Board finds that the veteran has proffered little in the 
way of "new" evidence, inasmuch as none of the additional 
outpatient treatment records submitted contains objective 
medical evidence of a left foot disability.  This evidence, 
though "new" in the sense that it was not previously of 
record, is not "material" for purposes of reopening the 
claim because it does not show that the injury during service 
caused chronic disability (which is the pivotal issue 
underlying the claim for service connection), and thus it 
does not raise a reasonable possibility of substantiating the 
claim.  

To the extent that the veteran has offered lay statements in 
an attempt to establish that he sustained chronic disability 
as a result of the injury during service, the Board notes 
that such evidence essentially constitutes reiterations of 
the veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether he has 
sustained left injury residuals during his active military 
service, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the unsupported lay statements, 
even if new, cannot serve as a predicate to reopen the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for left foot disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

III.  Service Connection-Left Eye Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  Under longstanding law, once the 
presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
The burden of proof is upon VA to rebut the presumption by 
producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based upon "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Factual Background

At the time of the veteran's entrance onto active duty in 
April 1992, it was noted that the veteran had undergone 
surgery to correct a lazy eye (strabismus) at age 3.  His 
distant visual acuity was 20/200 in the left eye.  During 
evaluation in December 1992, he was noted to have amblyopia 
in the left eye.  Uncorrected visual acuity was 20/100 in the 
left eye.  During evaluation in May 1995, the veteran's 
uncorrected left eye visual acuity was 20/200.  The clinical 
impression was hyperopic astigmatism, amblyopia OS, and 
esotropia.  Ocular health was otherwise normal.  At the 
separation physical in December 1995, the examiner again 
noted the veteran's childhood history of strabismus surgery.  
Visual acuity was 20/200 in the left eye.  

Post-service records dated from 1996 to 2006 show initial 
complaints of continued lazy eye in December 2002.  On 
examination extraocular movements were intact except that 
there was some lateral drift of the left eye with forced 
convergence.  During an optometry consultation in January 
2003, the veteran gave a history of lazy eye since age 3 with 
surgery at that time.  He wore eyeglasses until age 10 or 12, 
but no eyeglasses since that time.  Currently he was not 
having any vision problems but was interested in obtaining a 
commercial drivers license and was not sure if his eyesight 
were good enough to qualify.  He reported no episodes of 
diplopia.  Uncorrected distant visual acuity was 20/200 on 
the left with ocular health otherwise normal.  The clinical 
impression was longstanding strabismus and amblyopia on the 
left and slight astigmatism on the right.  There were no 
refractive errors on the left and no need for eyeglasses at 
that time.  Several months later in May 2003, the veteran 
reported that his vision seemed worse in the morning and that 
he was having difficulty reading at near.  Clinical findings 
were essentially the same.  Following evaluation the clinical 
impression included slight astigmatism/hyperopia and 
presbyopia and longstanding strabismus/amblyopia on the left.  
Eyeglasses were ordered for refraction.  The veteran's ocular 
health was otherwise normal.  

Analysis

As indicated above, the veteran's left eye disability was 
noted at entrance to service.  Thus, the veteran is not 
presumed sound at entrance.  

Because the evidence of record clearly establishes the pre-
service existence of left eye disorder, the Board needs next 
to determine whether the veteran's pre-existing condition was 
aggravated during active duty.   

The SMRs are devoid of any reference to ongoing eye problems 
(with the exception of refractive error) until the very end 
of his service, in 1996.  These records do not indicate that 
the veteran's left eye vision worsened or progressed at an 
abnormally high rate, during service.  No pathological 
changes to the veteran's left eye were noted.  As such, the 
veteran's SMRs do not reveal any aggravation of his left eye 
vision.  See generally Hunt v. Derwinski, 1 Vet. App. 292 
(1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

In the absence of any increase of disability in service, the 
veteran's disability is not presumed to have been aggravated 
by service.

In addition, there is an absence of subsequent complaints or 
treatment for vision problems until December 2002-six years 
after his discharge from the military.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim).  The cumulative effect is that there had 
been no aggravation during military service.  

Rather post-service records show that, in general, the 
veteran's ocular health was normal, with his only symptoms 
involving refractive error.  Vision was stable, with 
correction provided as needed.  Under 38 C.F.R. § 3.303(c), 
congenital or developmental disorders, including refractive 
errors of the eye(s), are not diseases or injuries for the 
purpose of VA disability compensation.  Accordingly, although 
the evidence establishes diagnoses of refractive error 
including astigmatism, hyperopia, presbyopia, and emmetropia 
service connection is not warranted for these conditions.  
These are forms of refractive error.  

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his left eye vision do not constitute competent medical 
evidence in support of his claim, and thus carry no probative 
weight on the critical question in this matter of medical 
causation.


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for left 
foot disability is denied.

Service connection for a left eye disorder is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


